THE PELS LAW FIRM LLC

4845 Rugby Ave
3" Floor
Bethesda, MD 2014

ee

8229 Boone Blvd
Suite 610
Vienna, VA 22182

tke

(T) 301-986-5570
(F) 301-986-5571

www.pelslaw,com
jpels@pelslaw.com

 

 

Case 1:20-cv-02864-DKC Document 3 Filed 10/02/20 Page 1 of 6
E-FILED; Frederick Circuit
Docket: 9/15/2020 5:00 PM; Submission: 9/15/2020 5:(

IN THE CIRCUIT COURT OF FREDERICK COUNTY, MARYLAND

NICOLE KIRBY
4509 Granite Drive
Middletown, MD 21769

Plaintiff,

VS.

DICK'S SPORTING GOODS, INC. C-10-CV-20-000483
200 Industry Drive ;
Pittsburgh PA 15275 ieuserNce
SERVE ON:
CSC-Lawyers Incorporating Service Company
7 St. Paul Street, Suite 820
Baltimore MD 21202

 

and

JOHN DOE
John and Jane Does | Through 100
John Doe Corporations | through 10,
and Other John Doe Entities | through 10,
all whose true names are unknown,

Defendants.

 

COMPLAINT
(Tort- Negligence)

COMES NOW, Nicole Kirby (hereinafter, “Plaintiff’), by counsel, Jon D. Pels, Esq., and
THE PELS LAW FIRM, LLC, and respectfully complains against DICK'S Sporting Goods, Inc., on

the grounds and in the amounts as set forth below.

THE PARTIES
1. Plaintiff is an individual sui juris, residing at 4509 Granite Drive, Middletown,
Maryland 21769.
2. Defendant DICK'S Sporting Goods, Inc. is a business incorporated under the laws

of the State of Delaware, and with its principal office located at 200 Industry Drive, Pittsburgh

Court
0PM

 
THE PELS LAW FIRM LLC

4845 Rugby Ave
3:4 Floor
Bethesda, MD 2014

the

8229 Boone Blvd
Suite 610
Vienna, VA 22182

(T) 301-986-5570
(F) 301-986-5571

www.pelslaw.com
jpels@pelslaw.com

 

 

Case 1:20-cv-02864-DKC Document 3 Filed 10/02/20 Page 2 of 6

PA 15275. Defendant DICK'S Sporting Goods, Inc. is registered to do business in Maryland and
operates several store locations in Maryland.
ey Upon information and belief, Defendants John and Jane Does | through 100 (the
"Individual Defendants") are individuals whose names and addresses of residences are
unknown. Upon information and belief, Defendants John Doe Corporations | through 10 (the
"Corporate Defendants") are corporations, the names and addresses of residences of which are
unknown. Upon information and belief, Defendants Other John Doe Entities 1 through 10 (the
"Other Entity Defendants") are other legal entities, the names and addresses of residences of
which are unknown. The Individual Defendants, Corporate Defendants, and Other Entity
Defendants are collectively referred to as the Defendants.
JURISDICTION and VENUE
4. This Court has subject matter jurisdiction over this action because the incident
which forms the basis of this lawsuit exceeds the jurisdictional minimum and the incident
occurred in Frederick County, Maryland.
5. Venue is proper in this Court because a substantial part of the events giving rise to
claims herein occurred within Frederick County, Maryland.
FACTS
6. On or about May 25, 2019, Plaintiff Nicole Kirby was shopping at the DICK’S
Sporting Goods store located at 5500 Buckeystown Pike, Suite 900, Frederick, MD 21703. Mrs.
Kirby was in an aisle shopping, when a shelf broke and the entire contents of the shelf, full

packages of heavy corn hole bags, fell on Mrs. Kirby.

 
THE PELS LAW FIRM LLC

4845 Rugby Ave
34 Floor
Bethesda, MD 2014

wee

8229 Boone Blvd
Suite 610
Vienna, VA 22182

1

(T) 301-986-5570
(F) 301-986-5571

www.pelslaw,com
jpels@pelslaw.com

 

 

Case 1:20-cv-02864-DKC Document 3 Filed 10/02/20 Page 3 of 6

7. As a result of the shelf falling, Mrs. Kirby suffered a concussion, cuts and bruises
to face and arms, and severe injuries to her eye. As a result of the accident, she has a moderate
cataract and has had to see several providers and specialists.

8. At all times relevant herein, it was the duty of the Defendant to use ordinary and
reasonable care to ensure the safety of all guests to Defendant’s premises, including any building
structure or equipment on the premises.

9. Further, at all times relevant herein, it was the duty of Defendant to use ordinary
and reasonable care to maintain all shelves in such condition that they operate functionally and
maintain the safety of those using or surrounding the equipment, to repair any faulty equipment,
and to obey all occupational and safety laws and regulations.

10. Notwithstanding said duties, Defendant did carelessly and negligently fail to
maintain the shelving equipment such that it broke and the contents on the shelf struck and
injured Plaintiff. The Defendant’s negligent acts and /or omissions include but are not limited to
the following:

a. failure to maintain shelving equipment; and/or

b. failure to properly inspect the shelving equipment for defect; and/or

c. failure to properly repair or replace faulty shelving equipment; and/or

d. failure to warn and/or ensure the safety of those using Defendant’s shelving
equipment; and/or

e. failure to comply with the applicable Maryland Laws, Rules and/or Regulations
then and there in effect; and/or

f. failure to ensure ordinary and reasonable safety of guests invited to Defendant’s

business premise.

 
THE PELS LAW FIRM LLC

4845 Rugby Ave
3:4 Floor
Bethesda, MD 2014

tk

8229 Boone Blvd
Suite 610
Vienna, VA 22182

fhe

(T} 301-986-5570
(F) 301-986-5571

www pelsilaw.com
jpels@pelslaw.com

 

 

Case 1:20-cv-02864-DKC Document 3 Filed 10/02/20 Page 4 of 6

11. At said time and place, Defendant failed to maintain the shelving equipment,
failed to properly inspect the shelving equipment for defect, failed to properly repair or replace
faults with shelving equipment they knew or should have known existed, and failed to otherwise
ensure the safety of those using Defendant’s shelving equipment, causing the Defendant’s
shelving equipment to fail and the contents on it to severely injure Plaintiff.

12. As a direct and proximate cause of Defendant’s careless and negligent
maintenance and/or operation of Defendant’s shelving equipment, Plaintiff:

a. suffered serious, painful and permanent bodily injuries, pre-impact fright, great
physical pain and mental anguish, severe and substantial emotional distress and
pain, and loss of the capacity for the enjoyment of life;

b. was, is, and will be required to undergo medical treatment and to incur medical
costs and expenses in order to alleviate injuries, pain, and suffering;

c. was, is, and will be precluded from engaging in normal activities and pursuits,
including a loss of ability to earn money and of actual earnings and an overall loss
of earning capacity;

d. otherwise was hurt, injured, and caused to sustain losses;

e. suffered severe and permanent disability to her body; and

f. suffered permanent pain and suffering.

COUNT I: NEGLIGENCE

13. Plaintiff incorporates the preceding as if independently pled herein.

14. Atall times relevant to the incident described in this Complaint caused by
Defendant’s negligent maintenance of their shelving equipment, Plaintiff conducted herself in a
careful and prudent manner and in no way contributed to the cause of the incident.

-4-

 
THE PELS LAW FIRM LLC

4845 Rugby Ave
3" Floor
Bethesda, MD 2014

hee

8229 Boone Blvd
Suite 610
Vienna, VA 22182

kik

(T) 301-986-5570
(F) 301-986-5571

www. pelslaw.com
jpels@pelsiaw.com

 

 

Case 1:20-cv-02864-DKC Document 3 Filed 10/02/20 Page 5 of 6

15. At all times relevant herein, it was the duty of the Defendant to use ordinary and
reasonable care to ensure the safety of all guests to Defendant’s premises, including any building
structures on the premises.

16. Notwithstanding said duties, Defendant did carelessly and negligently fail to
maintain the shelving equipment so that its contents struck and injured Plaintiff.

17. As a direct and proximate result of the Defendant’s negligence, Plaintiff suffered
significant and permanent injuries to her body. Plaintiff has suffered a loss of her ability to earn
money and of actual earnings and an overall loss of earning capacity.

18. As a result of the incident, some of her injuries are permanent, and Plaintiff will
incur in the future, substantial expenses for medical care and attention in an effort to be cured of
said injuries and has suffered, and will continue to suffer, great pain of body and mind.

19. Plaintiff continues to experience pain as a result of the incident, both emotionally
and physically.

20. At all times relevant hereto, in no way did Plaintiff contribute to the cause of the
injury.

21. Asadirect and proximate result of Defendant’s negligence, Defendant caused
Plaintiff's injuries and the damages described herein.

22. Plaintiff has suffered and will continue to suffer a great deal of mental anguish
and physical pain, a permanent partial disability, has expended substantial amounts of money
and time on visits to medical providers, will continue to spend a great deal of money and time on
future medical costs, and has lost significant amounts of future earnings as a result of loss of

eaming capacity from her injuries.

 
THE PELS LAW FIRM LLC

4845 Rugby Ave
34 Floor
Bethesda, MD 2014

eee

8229 Boone Blvd
Suite 610
Vienna, VA 22182

wk

(T) 301-986-5570
(F) 301-986-5571

www.pelslaw.com
jpels@pelslaw.com

 

 

Case 1:20-cv-02864-DKC Document 3 Filed 10/02/20 Page 6 of 6

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff demands compensatory judgment against Defendant in an

amount that exceeds seventy-five thousand dollars ($75,000.00), plus costs on her behalf

expended, and interest from the date of the negligence in this case, as allowed by law.

DEMAND FOR JURY TRIAL

Plaintiff respectfully requests a trial by jury on all issues presented herein.

Dated: September 15, 2020

Respectfully submitted,
THE PELS LAW FIRM L.L.C.

/s/ Jon D. Pels
Jon D. Pels, Esq. (CPF # 9312160037)
jpels@pelslaw.com

/s/ Alvaro A. Llosa
Alvaro A. Llosa, Esq. (CPF # 1312180167)
allosa@pelslaw.com

4845 Rugby Ave, Third Floor
Bethesda, MD 20814

(301) 986-5570 (T)

(301) 986-5571 (F)

Counsel for Plaintiff

 
